Order insofar as it grants the motion to dismiss under subdivision 4 of rule 106 of the Rules of Civil Practice and judgment based *733thereon, unanimously reversed and motion denied, without costs, without prejudice to the right to renew in accordance with the memorandum; order insofar as it denies plaintiff’s motion for an examination of defendants before trial unanimously affirmed, without prejudice to renew in accordance with the memorandum, without costs of this appeal to any party. Memorandum: See our Memoranda in Cases 2, 3 and 4. Although this complaint is much more orderly than the complaint involved in Case No. 2 nevertheless the motions under rules 90 and 102 should have been granted. After new motions are made and granted under rules 90 and 102 the motion under subdivision 4 of rule 106 may be renewed if defendants or any of them are so advised. It was difficult if not impossible to determine, under the form of the complaint, whether the motion under subdivision 5 of rule 107 should have been granted. Our order is without prejudice to the right to renew such motion after amendment of the complaint, if so advised. The plaintiff may also renew her motion to examine defendants at the appropriate time and upon proper papers. (Appeal from judgment and order of Oneida Special Term dismissing the amended complaint. The order appealed from granted the motion to dismiss and denied the plaintiff’s cross motion for an examination of the defendants before trial.) Present — Williams, P. J., Goldman, McClusky and Henry, JJ.